Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(b)(3) as follows:
Applicant makes claim to foreign priority based on two applications filed in China on 1/31/2019 and 4/15/2019, respectively CN201910098553.8 and CN201920501947.9.  While the original copies have been retrieved by the USPTO, no English translation has been submitted alongside the current application. In the course of examining this application, the Examiner notes substantial differences in the figures of the priority documents and the current application.  With no English translation, it cannot be determined what elements were added or omitted from the earlier filing and if the claimed subject matter is supported by the priority documents.  As such, applicant’s claim for foreign priority is acknowledged but not granted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20170126090 A1), hereinafter “Chen”.	

With respect to claim 2, Chen discloses portions that join the first protrusions and the first branch containers are filleted (Fig. 8, tabs 138 and crown portion 154 are separated); and portions that 
With respect to claim 3, Chen discloses portions that join the first protrusions and the first branch containers are arc-shaped (Fig. 8, joint portions between protrusions and branches are arc-shaped); and portions that join the second protrusions and the second branch containers are arc-shaped (Fig. 8, joint portions between protrusions and branches are arc-shaped).
With respect to claim 7, Chen discloses the first isolated frame further comprises: a first restriction annulus (Fig. 8, inner side 88) formed on the first casing and located between the first casing and the second casing; and the stator core abuts an outer surface of the first restriction annulus (stator core abuts the outer surface of the first restriction annulus).
With respect to claim 8, Chen discloses the second isolated frame further comprises: a second restriction annulus mounted (Fig. 6a, tab sets 120) on the second casing and located between the first casing and the second casing; and the stator core abuts an outer surface of the second restriction annulus (stator core abuts the outer surface of the second restriction annulus).
With respect to claim 9, Chen discloses the motor further comprises: a rotor assembly comprising: an annular casing sleeving the stator assembly (Fig. 2, radially outer sidewall 24); and a plurality of magnetic components (Fig. 2, magnets 42) mounted on an inner side of the annular casing and annularly arranged apart from each other; each one of the magnetic components comprising at least one magnetic pole (magnets have magnetic poles); the magnetic components arranged annually and integrally forming: a magnetic circle (paragraph 38 “The rotor 12 also preferably includes a circumferentially extending backing ring 38”); an amount of the magnetic poles of the magnetic components being larger than that of the first branch containers or the second branch containers of the stator assembly (While not explicitly claimed but inherent in design to prevent motor lock).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Losio (US 20200200179 A1), hereinafter “Losio”.
With respect to claim 4, Chen disclose the first casing comprises: a first shaft mounting hole at a center (Figure 1, inner and outer spin engagement) of the first casing configured to receive a shaft mounted therein (Fig. 1, shaft 16).
Chen does not disclose “the second casing comprises: a second shaft mounting hole at a center of the second casing configured to receive a shaft mounted therein; the first shaft mounting hole and the second shaft mounting hole are aligned with each other.”
Losio does disclose the second casing comprises: a second shaft mounting hole at a center of the second casing (Fig. 4, part 410, covering with hole) configured to receive a shaft mounted therein; the first shaft mounting hole and the second shaft mounting hole are aligned with each other (Fig. 4, part 410 and Fig. 5a, part 482 overlap their holes to allow shaft passage).

With respect to claim 10, Chen discloses the above mentioned limitations but does not disclose “the amount of the magnetic poles of the magnetic components is twenty and the amounts of the both first branch containers and the second branch containers of the stator 2 assembly are each eighteen.”
Losio teaches the amount of the magnetic poles of the magnetic components is twenty and the amounts of the both first branch containers and the second branch containers of the stator assembly are each eighteen (paragraph 46 “According to the embodiments described above, the rotor 41 comprises twenty rotor poles (i.e. magnets) and the stator 42 comprises eighteen stator poles (i.e. pole expansions of the stator).”).
	With respect to claim 11, Chen does not disclose “the at least one magnetic pole of each one of the magnetic components includes two said magnetic poles; the two magnetic poles are respectively a north pole and a south pole; in the magnetic circle, the north poles and the south poles of the magnetic components are arranged along the magnetic circle and in a staggered manner.” 
Losio teaches the at least one magnetic pole of each one of the magnetic components includes two said magnetic poles (paragraph 46 “According to the embodiments described above, the rotor 41 comprises twenty rotor poles (i.e. magnets)”); the two magnetic poles are respectively a north pole and a south pole (magnets all have north and south poles ); in the magnetic circle, the north poles and the south poles of the magnetic components are arranged along the magnetic circle and in a staggered manner (obvious arrangement in order to prevent locking).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the ceiling fan of Chen with the number of poles disclosed in Losio in order to prevent locking of the motor and thereby ensure uptime of the system.

	Losio teaches each one of the at least one magnetic yoke is a ring with a gap (Losio Figure 4, gaps between magnets 41”); before the ring is assembled in the rotor assembly, an inner diameter of the ring is smaller than an outer diameter of the magnetic circle; after the ring is assembled, the ring constrains the magnetic circle.
	With respect to claim 16, Chen does not disclose “each one of the magnetic components is a curved cuboid with a larger curved surface and a smaller 1 curved surface opposite each other; the smaller curved surface is exposed from 2 the annular casing.”
	Losio does teach one of the magnetic components is a curved cuboid with a larger curved surface and a smaller curved surface opposite each other; the smaller curved surface is exposed from 2 the annular casing (Losio figure 4’, magnets are cuboid in shape).
	With respect to claim 17, Chen does not disclose “the rotor assembly further comprises: a plurality of mounting bases mounted on an outer surface of the annular casing and each one of the mounting bases configured to accommodate a fan blade mounted thereon.”
Losio does teach the rotor assembly further comprises: a plurality of mounting bases mounted (paragraph 30 “in effect, the electric motor group 4 comprises a drive shaft 43 which extends along said main axis X-X to which the blade group 3 is solidly connected.”) on an outer surface of the annular casing and each one of the mounting bases configured to accommodate a fan blade mounted thereon.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the ceiling fan of Chen with the magnets, magnetic yokes and mounting bases in order to ensure that the magnets are properly secured to the rotor to ensure system .

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832